Citation Nr: 1519925	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2011 for entitlement to service connection for right foot pain (right foot disability), associated with degenerative arthritis of the left metatarsophalangeal joint.

2.  Entitlement to an effective date prior to May 19, 2011 for entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to May 19, 2011 for entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an effective date prior to May 19, 2011 for entitlement to service connection for onychomycosis of the toenails.

5.  Entitlement to an effective date prior to May 19, 2011 for entitlement to a 10 percent rating for service-connected degenerative arthritis of the left metatarsophalangeal (MTP) joint (left foot disability).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and June 2012 rating decisions of the Department of Veterans Affairs (VA) regional office in Buffalo, New York (RO).  


FINDINGS OF FACT

1.  A claim for entitlement to a compensable evaluation for left foot disability and for entitlement to service connection for right foot disability was received by VA on May 19, 2011.  

2.  A claim for entitlement to service connection for gastrointestinal disability, for onychomycosis of the toenails of both feet, and for tinnitus was received by VA on June 20, 2011.

3.  Service connection was granted for tinnitus and for onychomycosis of the toenails by rating decision in April 2012, and a 10 percent rating was assigned for each effective May 19, 2011.


4.  A 10 percent rating was granted for left foot disability by rating decision in April 2012, effective May 19, 2011.

5.  Service connection was granted for GERD and for right foot disability by rating decision in June 2012, and a 10 percent rating was assigned for each effective May 19, 2011.

5.  Evidence of increased left foot disability is dated in May 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 19, 2011 for the award of service connection for right foot disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).

2.  The criteria for an effective date prior to May 19, 2011 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).

3.  The criteria for an effective date prior to May 19, 2011 for the award of service connection for GERD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).

4.  The criteria for an effective date prior to May 19, 2011 for the award of service connection for onychomycosis of the toenails have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).

5.  The criteria for an effective date prior to May 19, 2011 for the award of an increased rating of 10 percent rating for left foot disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in June and July 2011, prior to adjudication, which informed him of the requirements related to effective dates.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  

VCAA normally requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a current examination is not relevant to a claim for entitlement to an earlier effective date for the grant of either service connection or an increased rating.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran believes that entitlement to an increased evaluation of 10 percent for left foot disability and entitlement to service connection for right foot disability, tinnitus, GERD, and onychomycosis of the toenails is warranted beginning after he was separated from service in September 2005 because he has had problems with these disabilities since service.  

According to the applicable regulations, the date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran initially filed a claim for service connection for bilateral ankle disability, left hip disability, bilateral knee disability, low back disability and bilateral foot disability in June 2005.  A March 2006 rating decision granted entitlement to service connection for low back disability, 10 percent disabling, and for left foot disability, 0 percent disabling; the other issues on appeal were denied.  The Veteran was notified of the decision later in March 2006.  A September 2006 confirmed the actions taken in March 2006, and the Veteran was notified of this decision later in September 2006.  The next correspondence received from the Veteran after September 2006 was a claim for benefits received by VA on May 19, 2011.  

VA treatment records dated May 17, 2011 include findings of joint pain in the toes, onychomycosis of the toenails, and GERD.  The diagnosis on VA foot examination in June 2011 was moderate degenerative arthritis of the left MTP joint.  It was reported on VA gastrointestinal evaluation in July 2011 that the Veteran had had acid reflux since 2002.  The diagnosis on VA skin examination in July 20912 was onychomycosis of the toenails.  Tinnitus was diagnosed on VA audiological evaluation in July 2011.  

Service connection was granted for tinnitus and onychomycosis of the toenails by rating decision in April 2012, and a 10 percent rating was assigned for each effective May 19, 2011.  A 10 percent rating was granted for left foot disability by rating decision in April 2012, effective May 19, 2011.  Service connection was granted for GERD and right foot disability by rating decision in June 2012, and a 10 percent rating was assigned for each effective May 19, 2011.


Service connection for a right foot disability was initially denied by rating decisions in April and September 2006, and the Veteran was notified of these denials later in April 2006 and September 2006.  He did not timely appeal and no new and material evidence was submitted within the appeal period..  Consequently, these rating decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.  The next correspondence from the Veteran was not received by VA until May 19, 2011.  Consequently, under the applicable regulation noted above, an effective date prior to May 19, 2011 for entitlement to service connection for a right foot disability is not warranted.

With respect to the claims for entitlement to service connection for tinnitus, GERD, and onychomycosis of the toenails, the initial claim for benefits was not received by VA until May 19, 2011.  As a claim for benefits was not received within the year after discharge, the effective date for entitlement to service connection would be the later of the date of receipt of the claim or the date entitlement arose.  Consequently, the correct effective date for a grant of entitlement to service connection for tinnitus, GERD, and onychomycosis of the toenails would be May 19, 2011, the date of receipt of the claim for benefits.  

Although there is a notation on May 17, 2011 that the Veteran complained of pain in the toes, the initial evidence of increased left foot disability warranting a compensable rating was on VA evaluation in June 2011, when moderate degenerative arthritis of the left MTP joint was diagnosed.  Because the date of increased disability, meaning the date entitlement arose, is after May 19, 2011, an effective date prior to May 19, 2011 is not warranted for a 10 percent rating for service-connected left foot disability.

In making the above determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision for any of the issues on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an effective prior to May 19, 2011 for an award of service connection for right foot disability is denied.  

Entitlement to an effective prior to May 19, 2011 for an award of service connection for tinnitus is denied.  

Entitlement to an effective prior to May 19, 2011 for an award of service connection for GERD is denied.  

Entitlement to an effective prior to May 19, 2011 for an award of service connection for onychomycosis of the toenails is denied.  

Entitlement to an effective prior to May 19, 2011 for an award of 10 percent for service-connected left foot disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


